NUMBER 13-12-00520-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

ALFREDO PEREZ,                                                             Appellant,


                                            v.


THE STATE OF TEXAS,                                                        Appellee.


                      On appeal from the 24th District Court
                           of Victoria County, Texas.


                           MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Longoria
              Memorandum Opinion by Justice Longoria
          By one issue, appellant, Alfredo Perez, appeals his conviction for engaging in

organized criminal activity. See TEX. PENAL CODE ANN. § 71.02 (West Supp. 2011). We

affirm.
                                      I. BACKGROUND

       Appellant was indicted and pled guilty to one count of engaging in organized

criminal activity. See id. The trial court found appellant guilty and assessed a 17-year

prison term. This appeal ensued.

                                       II. ANALYSIS

       In one issue, appellant argues that the trial court violated his constitutional rights

by imposing an excessive sentence that was disproportionate to the gravity of the

offense.

A. Applicable Law

       The Eighth Amendment provides that “[e]xcessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. CONST.

amend. VIII.    Even though within the range permitted by law, a sentence may

nonetheless be disproportionate to the gravity of the offense. See Ex parte Chavez,

213 S.W.3d 320, 323–24 (Tex. Crim. App. 2006).

       To preserve error for appellate review, the complaining party must present a

timely and specific objection to the trial court, and obtain a ruling. TEX. R. APP. P.

33.1(a). A party’s failure to specifically object to an alleged disproportionate or cruel

and unusual sentence in the trial court or in a post-trial motion waives any error for the

purposes of appellate review. See Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim.

App. 1996); Noland v. State, 264 S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.]

2007, pet. ref’d) (“[I]n order to preserve for appellate review a complaint that a sentence

is grossly disproportionate, constituting cruel and unusual punishment, a defendant




                                             2
must present to the trial court a timely request, objection, or motion stating the specific

grounds for the ruling desired.”).

B. Discussion

       Having reviewed the record, we note that appellant did not object to an alleged

disproportionate or cruel and unusual sentence in the trial court or in a post-trial motion.

Accordingly, appellant has waived any error for purposes of appellate review. See

Rhoades, 934 S.W.2d at 120; Noland, 264 S.W.3d at 151.                Appellant’s issue is

overruled.

                                     III. CONCLUSION

       The judgment of the trial court is affirmed.




                                                 _______________________
                                                 NORA L. LONGORIA
                                                 Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of March, 2013.




                                             3